Citation Nr: 1113617	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-25 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for low back disability.

2.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for right hip disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sinus disability.

7.  Entitlement to service connection for left knee disability.

8.  Entitlement to service connection for acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for bilateral eye disability.

10.  Entitlement to service connection for swollen neck glands.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1955 to December 1958 and from March 1959 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims.

In a February 2009 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in an October 2009 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that recent case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons and based upon a review of the Veteran's examination and treatment records, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.

The issues of entitlement to service connection for left knee disability, an acquired psychiatric disability to include PTSD, bilateral eye disability, and swollen neck glands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a November 1997 decision, the RO denied the Veteran's claims of entitlement to service connection for low back disability and left hip disability.

2.  The evidence submitted since the November 1997 RO decision is cumulative or redundant of the record at the time of the prior final denial of the claims sought to be reopened, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for low back disability and right hip disability.

3.  The competent medical evidence of record does not support a finding that the Veteran's right knee disability is related to his military service.

4.  The competent medical evidence of record does not support a finding that the Veteran's diabetes mellitus, type II, is related to his military service.

5.  The competent medical evidence of record does not support a finding that the Veteran's hypertension is related to his military service. 

6.  The competent medical evidence of record does not support a finding that the Veteran is currently diagnosed with a sinus disability.


CONCLUSIONS OF LAW

1.  The November 1997 RO decision denying the claims of entitlement to service connection for low back and right hip disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the November 1997 rating decision, new and material evidence has not been received, and the claims of entitlement to service connection for low back and right hip disabilities are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A right knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  Diabetes mellitus, type II, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  Hypertension was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010).

6.  A sinus disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for low back and right hip disabilities.  He also asserts entitlement to service connection for a sinus disability, right knee disability, diabetes mellitus, and hypertension.  As indicated above, the issues of entitlement to service connection for left knee disability, an acquired psychiatric disorder to include PTSD, bilateral eye disability, and swollen neck glands will be addressed in the Remand section below.

The Board will discuss certain preliminary matters.  

Stegall concerns

In February 2009, the Board remanded the case in order for VBA to request the Veteran's Social Security Administration (SSA) records, provide the Veteran with appropriate VCAA notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), and schedule the Veteran for a VA examination as to his claimed swollen neck glands disability.  The claims were then to be readjudicated.  

The record indicates that the Veteran was provided with the requisite notice letter in June 2009.  The record shows that the RO attempted to obtain the Veteran's SSA records but were notified in an April 2009 letter from the SSA that the Veteran's SSA records had been destroyed.

The Veteran was also afforded a VA examination as to his claimed swollen neck glands disability in May 2009.  However, as will be discussed in the Remand section, the Board recognizes that there are certain irregularities with this examination.  

As indicated above, a SSOC was issued in October 2009.  Accordingly, the Board's remand instructions have been followed with the exception of the swollen neck glands claim which must be remanded, as will be discussed in the Remand section below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the low back and right hip disability claims, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether to proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

After careful review, the Board has concluded that the notice requirements of the VCAA have been satisfied.  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issues currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in letters dated March 2004, August 2004, April 2009, and June 2009.  As to the low back and right hip disability claims, the June 2009 letter provided the Veteran with notice of what is required to sustain a claim to reopen, including an explanation of new and material evidence.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the March 2004, August 2004, April 2009, and June 2009 VCAA letters.  The letters stated that VA would assist the Veteran in obtaining relevant records from the military, the VA, or any Federal agency.  With respect to records from private doctors and hospitals, the VCAA letters informed the Veteran that VA would make reasonable efforts to request such records.

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until June 2009, years after the October 2004 RO decision that is the subject of these appeals.  Crucially, the Veteran's claims were readjudicated in the October 2009 SSOC, after he was provided with the opportunity to submit additional evidence and argument in support of his claims and to respond to the VCAA notice.  
Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

In Dingess/Hartman v. Nicholson, supra, the Court observed that each claim of entitlement to service connection consists of five elements:  (1) veteran status [not at issue here]; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because each service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of each claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in the April 2009 and June 2009 VCAA letters, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the letters instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claims were readjudicated in the October 2009 SSOC.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

The Board also finds that VA's duty to assist pursuant to the VCAA and 38 C.F.R. § 3.159 (2010) has been met.  As noted above, the Veteran was provided correspondence that advised him of what evidence was needed to prove his claims, as well as informing him of VA's duty to obtain government records and to assist him in obtaining any private treatment records.  The claims folder contains service treatment records, the Veteran's statements, relevant VA and private treatment records, and VA examination reports.  VA has made all reasonable efforts to obtain pertinent evidence related to these claims.  

It is further noted that, in a request to reopen a previously denied claim such as the low back and right hip disability claims, the duty to assist is somewhat limited, in that VA is not obligated to provide a medical examination or to obtain a medical opinion unless new and material evidence is first presented.  See 38 C.F.R. § 3.159(c)(4) (2010) [which states that providing an examination or obtaining medical opinions applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured].  As such, there was no requirement that VA seek an examination as to the low back and right hip disability claims since no new and material evidence had been presented, as will be further explained below.

The Veteran was not afforded a VA examination which addressed his claims of entitlement to service connection for sinus disability, bilateral knee disability, diabetes mellitus, and hypertension.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, medical examinations as to said claims are unnecessary in this case, because regarding the sinus disability claim there is no objective and competent evidence of any diagnosis related to the sinuses.  Moreover, as to the bilateral knee, diabetes mellitus, and hypertension claims, there is no evidence of any in-service disease or injury.  Accordingly, an examination is not required as to these claimed disabilities.  

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case there is no competent medical evidence of current diagnosis as to the claimed sinus disability and there is no evidence of in-service disease or injury as to the bilateral knee disability, diabetes mellitus, and hypertension.

Additionally, as indicated above, the February 2009 Board Remand decision instructed VBA to obtain the Veteran's SSA records.  In April 2009, VBA received notice that the Veteran's records had been destroyed.  These records are therefore unavailable.  The Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The Veteran has been accorded the opportunity to provide such records himself.  Therefore, VA has no further duty to him with respect to obtaining these records.

In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative and declined the opportunity to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed.

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for low back disability.

2.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for right hip disability.

Because the above-referenced claims involve the application of identical law to similar facts, for the sake of economy the Board will address them together.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claims to reopen were initiated in February 2004, the claims will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).
An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Factual background

When the Veteran's claims of entitlement to service connection for low back and right hip disabilities were denied by the RO in November 1997, the following pertinent evidence was of record.

Service treatment records dated September 1958 documented the Veteran's complaint of "pain in back."  Neither the December 1958 nor the September 1959 service separation examination noted any abnormalities or continuing disabilities of the low back or right hip.

A VA examination report dated August 1997 noted the Veteran's explanation that he "injured his back in the 50's or 60's.  He was treated conservatively and his back improved.  He had good and bad days but gradually continued to give him pain and now he has more frequent pain in the lower back."  X-rays performed in conjunction with the April 1997 VA examination revealed degenerative joint disease of the lumbar spine and right hip.
In a November 1997 rating decision, the RO denied the Veteran's low back and right hip disability claims.  The Veteran did not appeal that determination.  As such, the November 1997 rating decision is final.  See 38 C.F.R. § 20.302(b) (2010); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA].

In February 2004, the Veteran filed to reopen his claims of entitlement to service connection for low back and right hip disabilities.  As indicated above, the Veteran's claims were denied in the October 2004 rating decision.

The evidence which has been added to the record since the November 1997 RO decision will be discussed in the Board's analysis, below.

Analysis

At the time of the prior denial, the Veteran's report of in-service back symptomatology as well as service treatment records documenting back pain were already of record.  Additionally, there were medical records which showed that the Veteran is currently diagnosed with degenerative joint disease of the low back and right hip.  The RO's November 1997 denial was predicated upon deficiencies as to element (3), a link between the current disabilities and the Veteran's military service.  See 38 C.F.R. § 3.304 (2010).

As indicated above, the November 1997 denials of the Veteran's claims are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's claims for service connection may only be reopened if he submits new and material evidence as to the missing element(s).  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claims of entitlement to service connection for low back and right hip disabilities have not been submitted.  

The newly added evidence, in pertinent part, consists of VA treatment records dated 2003 to 2005; service personnel records; and statements from the Veteran.  

VA treatment records document the Veteran's continuing complaints of low back and right hip pain as well as continuing diagnoses of degenerative joint disease of the lumbar spine and right hip.  See, e.g., the VA MRI report dated February 2003 and VA x-ray report dated June 2003.  

Diagnosed current disabilities as to the Veteran's low back and right hip were already of record at the time of the November 1997 RO decision.  Therefore, although these subsequently added VA treatment records are new, such evidence is not material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued complaints, without addressing the crucial matter of medical nexus, does not constitute new and material evidence]. 

Crucially, the RO denied the low back and right hip disability claims because there was no medical evidence of a link between the current disabilities and the Veteran's military service.  There has been no additionally submitted evidence to establish the nexus between the Veteran's military service and diagnosed low back and right hip disabilities.  The claims fail on that basis.  

Moreover, the Veteran's contentions of medical nexus are cumulative and redundant of the statements and evidence of record at the time of the November 1997 RO decision.  Accordingly, this evidence is not new.  See Reid v. Derwinski, 
2 Vet App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

In short, there remains no competent medical evidence that the Veteran has currently diagnosed low back and right hip disabilities which are related to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  The evidence which has been added to the claims folder since November 1997 rating decision is cumulative and redundant of evidence which was in the file prior to that time.  The additional evidence does not raise a reasonable possibility of substantiating the claims.

Accordingly, new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a), and the claims of entitlement to service connection for low back and right hip disabilities cannot be reopened.  The benefits sought on appeal remain denied.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

Because the above-referenced claims involve the application of identical law to similar facts, for the sake of economy the Board will address them together.

Relevant law and regulations

The law and regulations pertaining generally to service connection has been set forth above and will not be repeated here.

For certain chronic disorders, to include arthritis, diabetes mellitus, and hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

The Veteran is claiming entitlement to service connection for diabetes mellitus, hypertension, and a right knee disability.  See the Veteran's claim dated February 2004.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence or aggravation of disease or injury; and (3) medical nexus.  See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with osteoarthritis of the right knee as well as hypertension and diabetes mellitus.  See the VA treatment records dated March 2004 and January 2004.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), the Veteran has presented no evidence or argument that he incurred diabetes, hypertension, or a right knee disability during his military service.  

The Veteran's service treatment records are absent any complaint or treatment pertaining to a right knee disability, diabetes mellitus, or hypertension.  Moreover, the October 1958 and September 1959 service separation examinations do not document any continuing diagnoses of diabetes mellitus, hypertension, or a right knee disability.  

With respect to the one year presumptive period found in 38 C.F.R. § 3.309(a), the Board notes that the Veteran has not alleged that he sought or received treatment for diabetes mellitus, hypertension, or the right knee upon discharge from military service.  Moreover, the claims folder is void of any evidence that the Veteran received medical treatment for said disabilities immediately following service or for decades thereafter.  In fact, the earliest documented medical treatment was in 2004 as to the right knee and 2003 as to the hypertension.  See VA treatment records dated January 2004 and January 2003.  With respect to the diabetes mellitus claim, a VA treatment record dated September 2003 noted the Veteran's report that he was diagnosed with diabetes mellitus "a year and a half ago."  Accordingly, in-service disease is not demonstrated and the presumptive period set forth in 38 C.F.R. 
§ 3.309(a) does not apply as to any of the three claims.

As discussed above, the Veteran has not asserted that he suffered any injury in-service which caused to him to subsequently develop a right knee disability, diabetes mellitus, or hypertension.  Moreover, there is nothing in the remainder of the record which suggests that the Veteran was diagnosed with any of those three disabilities until over three decades after his military discharge.  

In making its determination, the Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole].  In particular, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The lack of any evidence of right knee, diabetes mellitus, or hypertension symptomatology for decades after service, and the filing of the claim for service connection over thirty-five years after service, is itself evidence which tends to show that no such disease or injury was incurred in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact]; see also 
38 C.F.R. § 3.102 (2009) [noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence].  Moreover, the Board observes that the Veteran is documented as being a "very poor historian."  See the VA treatment record dated August 2005.

Accordingly, the Board finds that the Veteran's assertions of entitlement to service connection as to these three claims are not credible.  There is no evidence, including lay statements, service treatment records, or post-service treatment records which supports the incurrence of a disease or injury in service as to the right knee, diabetes, and hypertension claims.  Hickson element (2) is not met, and the claims fail on this basis.

For the sake of completeness, the Board will briefly address the remaining Hickson element, medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].

In the absence of an in-service incurrence of disease or injury, it follows that Hickson element (3), medical nexus, is necessarily lacking as well.  In fact, the record is pertinently absent any competent evidence of medical nexus between the Veteran's currently diagnosed right knee disability, diabetes mellitus, or hypertension and his military service.

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, but he has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is of course aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology. However, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking in this case.
Specifically, as was indicated above, the earliest right knee, diabetes mellitus, or hypertension diagnoses of record were in 2003 and 2004, decades after the Veteran's military discharge.  As such, there is no competent medical evidence that the Veteran was diagnosed with or treated for these disabilities for over thirty-five years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Continuity of symptomatology after service is therefore not demonstrated.

Further, the Board finds that the circumstances presented herein differ from those found in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case while there is a current diagnosis of right knee disability, diabetes mellitus, and hypertension, there is no evidence of in-service disease or injury.  As such, a VA medical nexus opinion is not necessary.

Accordingly, Hickson element (3) is also not satisfied.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right knee disability, diabetes mellitus, and hypertension.  The benefits sought on appeal are accordingly denied.

6.  Entitlement to service connection for sinus disability.

Relevant law and regulations

The law and regulations pertaining generally to service connection has been set forth above and will not be repeated here.

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The Veteran is seeking entitlement to service connection for a sinus disability.  See, e.g., the Veteran's claim dated February 2004.  Crucially, the evidence of record is pertinently negative for any such diagnosis.  The Board has thoroughly reviewed the medical evidence associated with the Veteran's claims folder and finds no documentation of a currently diagnosed sinus disability.  

As noted above, service connection may not be granted without competent medical evidence of a current disability.  See Hickson and Rabideau, supra.  

VA treatment records show that in September 2003, the Veteran was treated for congested nasal mucosa and an erythematous pharynx.  The Board does not have any reason to doubt that the Veteran experiences occasional sinus congestion and an irritated throat.  However, such symptoms alone are not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].  

In essence, the Veteran's claim rests on his own contentions that he suffers from a diagnosed sinus disability.  The Board has considered those representations.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms such a stuffy nose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) [holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau].  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran's stuffed nose and irritated throat is a manifestation of a diagnosed sinus disability relates to an internal, not directly observable disability, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) [holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis] with Jandreau, 492 F.3d at 1376 [holding that lay witness capable of diagnosing dislocated shoulder]; Barr, 21 Vet. App. at 308-309 [holding that lay testimony is competent to establish the presence of varicose veins]; Falzone v. Brown, 8 Vet. App. 398, 405 (1995) [holding that lay person competent to testify to pain and visible flatness of his feet].  Lay statements of the Veteran concerning the presence of a sinus disability are therefore not competent in this regard.  Rather, such a determination is a medical conclusion with requires medical expertise, for which the Veteran is not qualified.  

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim including evidence of a current sinus disability.  However, he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a diagnosis, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met, and the claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sinus disability, as Hickson element (1) has not been met.  The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for low back disability.  The benefit sought on appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for right hip disability.  The benefit sought on appeal is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sinus disability is denied.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's remaining claims of entitlement to service connection for acquired psychiatric disability to include PTSD, bilateral eye disability, and swollen neck glands, must be remanded for additional evidentiary development.  

7.  Entitlement to service connection for left knee disability.

8.  Entitlement to service connection for bilateral eye disability.

In general, in order to establish service connection for the claimed disorders, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

With respect to element (1), current disability, treatment records demonstrate that the Veteran suffers from defective vision and osteoarthritis of the right knee.  See the VA treatment records dated September 2003 and March 2004.  Accordingly, Hickson element (1) is satisfied as to both claims.

As to element (2), in-service injury or disease, the Veteran's service separation examinations dated in December 1958 and September 1959 showed some decreased visual acuity.  Accordingly, Hickson element (2) is satisfied for the purpose of this remand.

There are currently no medical opinions of record concerning medical nexus as to the bilateral eye disability and right knee disability claims.

This case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

9.  Entitlement to service connection for acquired psychiatric disability to include PTSD.

In a March 2005 statement, the Veteran endorsed three in-service stressors as to his psychiatric disability claim.  The Veteran indicated that he witnessed a close friend be killed while he was stationed in Kodiak, Alaska.  He provided this soldier's last name.  The Veteran's service personnel records show that he was stationed in Kodiak, Alaska.  The Board recognizes that the last name of the fallen soldier reported by the Veteran is not an uncommon one.  However, the record shows that the RO has not submitted the claimed stressor to the U.S. Army and Joint Service Records Research Center (JSRRC) for attempted verification.  The Board finds that such efforts should be made.  

The Board recognizes that the Veteran has additionally asserted that he a ship on which he was stationed, the "U.S. Short Splice" was fired on during deployment to Vietnam in 1965-1966.  See the Veteran's stressor statement dated March 2005.  However, the Board notes that the Veteran's service records do not document active duty service in 1965 or 1966.  As such, verification of this stressor need not be initiated unless the RO is able to verified the Veteran's active duty service during that time period.

The Board notes that the Veteran has further asserted that he was upset by loading "bombs and rockets on planes in 1957."  See, e.g., the VA treatment record dated February 2005; see also the Veteran's stressor statement dated March 2005.  The Veteran's service personnel records corroborate combat readiness during the Veteran's deployment aboard the U.S.S. LEXINGTON when it "was assigned to the Formosa Patrol.  She cruised approximately 50,000 miles and was ready, if needed, to oppose the extension of Communist Chinese domination to the offshore islands..."  

The medical evidence of record documents a diagnosis of "likely schizophrenia."  See, e.g., the VA treatment record dated August 2005.  Therefore, there remains a question as to the Veteran's current psychiatric diagnosis.  

With respect to element (1), current disability, in a VA mental health note dated August 2005, the Veteran was diagnosed with psychosis and "possible schizophrenia."  Thus, the matter of current disability remains to be resolved. 

With respect to element (3), medical nexus, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's claimed acquired psychiatric disorder and his in-service stressors, particularly the verified combat readiness.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified VA physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

10.  Entitlement to service connection for swollen neck glands.

In the February 2009 remand, the Board's fourth instruction read as follows:  "Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed swollen neck glands disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the examination report that the claims file was reviewed.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should render an opinion as to whether it is at least as likely as not that a currently diagnosed swollen neck glands disability, if shown, is related to service or an incident in service.  In doing so, the examiner must acknowledge the Veteran's report of continuity of symptoms since service.  The rationale for the opinion must be provided."

The Board notes that the Veteran's service treatment records which have previously been obtained and associated with the VA claims folder document the service treatment records dated June 1956 and February 1957show the Veteran's complaints of a sore throat; service treatment records dated July 1957 show a diagnosis of a cold; and a service treatment record dated March 1955 documents a diagnosis of acute pharyngitis.  Additionally, a service treatment record dated June 1958 shows the following notation:  "sore throat - complains he had same symptoms for past two years upon entering service . . .  Sore throat for about six months while being on board."  The Board further notes that the Veteran was diagnosed with tonsillitis in November 1958.

Pursuant to the February 2009 Board Remand, the Veteran was afforded a VA examination in May 2009 as to his swollen neck glands claim.  In the May 2009 examination report, the VA examiner indicated that he had reviewed the claims folder.  However, he subsequently indicated that he did not review the Veteran's service treatment records.  There is no indication in the May 2009 report that the VA examiner did review the service treatment records.  In fact, he only cited those in-service complaints that were identified in the February 2009 Board Remand.

Although, the VA examiner went on to render a medical nexus opinion, the Board finds that the VA examiner's failure to review the service treatment records demonstrates a lack of compliance with the Board Remand instructions.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.
Accordingly, the case is REMANDED for the following action:

1. VBA should review the claims folder and prepare a summary of the Veteran's claimed stressors including the specific date ranges he provided as to each.  This summary, together with a copy of the Veteran's DD-214 and all associated documents should be sent to the JSRRC.  That agency should be asked to provide any information, including morning reports, which might corroborate the Veteran's alleged stressors. 

2. VBA should arrange for a medical professional(s), with appropriate expertise, to review the Veteran's VA claims folder and provide opinions, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral eye disability and right knee disability were incurred in or aggravated by his military service.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

3. After attempting to verify the Veteran's claimed in-service stressors, VBA should make arrangements for the Veteran to be examined by a physician with appropriate expertise for the purpose of addressing the existence and etiology of the Veteran's claimed acquired psychiatric disorder.  The Veteran's VA claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should either diagnose PTSD, schizophrenia, or any other acquired psychiatric disorder or specifically rule out any such diagnosis.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished.  

If the examiner determines that the Veteran suffers from an acquired psychiatric disorder, he/she should state whether it is at least as likely as not (e.g. a 50/50 probability) that the Veteran's acquired psychiatric disorder is related to his military service, to include the in-service combat readiness.  A report of the examination should be prepared and associated with the Veteran's VA claims folder. 

4. VBA should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder including his service treatment records and provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50/50 probability) that the Veteran's currently diagnosed prominent submandibular salivary glands were incurred in or aggravated by his military service.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

5. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


